DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,963,496 (hereinafter ‘496). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current Application					‘496
Claim 1:
receiving, at a cloud server over a network, voice instructions captured by an interactive voice response (IVR) application running on a client device, wherein the voice instructions are to update attributes of one or more tasks of a task database system; 

applying a neutral network model to the voice instructions, including performing a speech-to-text (STT) process on the voice instructions to convert the voice instructions to a text stream, and performing a natural language process (NLP) on the text stream to recognize data to be updated and a target task to be updated; and 

transmitting a database update command to the task database system to modify one or more attributes of the target task based on the data to be updated.
Claim 1:
receiving, at a cloud server over a network, voice instructions captured by an interactive voice response (IVR) application running on a mobile device, wherein the voice instructions are to update states of one or more tasks of a task database system; 

applying a neutral network model to the voice instructions, including performing a speech-to-text (STT) process on the voice instructions to convert the voice instructions to a text stream, and performing a natural language process (NLP) on the text stream to recognize data to be updated and a target task to be updated; 

transmitting the data to be updated and the target task to be updated to the mobile device over the network for confirmation by a user associated with the mobile device; and 

in response to a confirmation received from the mobile device, transmitting a database update command to the task database system to update one or more fields of the target task based on the data to be updated.



Current Application					‘496
Claim 10:
receiving, at a cloud server over a network, voice instructions captured by an interactive voice response (IVR) application running on a client device, wherein the voice instructions are to update attributes of one or more tasks of a task database system; 

applying a neutral network model to the voice instructions, including performing a speech-to-text (STT) process on the voice instructions to convert the voice instructions to a text stream, and performing a natural language process (NLP) on the text stream to recognize data to be updated and a target task to be updated; and 

transmitting a database update command to the task database system to modify one or more attributes of the target task based on the data to be updated.
Claim 8:
receiving, at a cloud server over a network, voice instructions captured by an interactive voice response (IVR) application running on a mobile device, wherein the voice instructions are to update states of one or more tasks of a task database system; 

applying a neutral network model to the voice instructions, including performing a speech-to-text (STT) process on the voice instructions to convert the voice instructions to a text stream, and performing a natural language process (NLP) on the text stream to recognize data to be updated and a target task to be updated; 

transmitting the data to be updated and the target task to be updated to the mobile device over the network for confirmation by a user associated with the mobile device; and 

in response to a confirmation received from the mobile device, transmitting a database update command to the task database system to update one or more fields of the target task based on the data to be updated.



Current Application					‘496
Claim 18:
a processor; and 

a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations of updating a task database system, the operations including receiving, at a cloud server over a network, voice instructions captured by an interactive voice response (IVR) application running on a client device, wherein the voice instructions are to update attributes of one or more tasks of a task database system; 
applying a neutral network model to the voice instructions, including performing a speech-to-text (STT) process on the voice instructions to convert the voice instructions to a text stream, and performing a natural language process (NLP) on the text stream to recognize data to be updated and a target task to be updated; and 

transmitting a database update command to the task database system to modify one or more attributes of the target task based on the data to be updated.
Claim 15:
a processor; and 

a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including receiving, at a cloud server over a network, voice instructions captured by an interactive voice response (IVR) application running on a mobile device, wherein the voice instructions are to update states of one or more tasks of a task database system, applying a neutral network model to the voice instructions, including performing a speech-to-text (STT) process on the voice instructions to convert the voice instructions to a text stream, and performing a natural language process (NLP) on the text stream to recognize data to be updated and a target task to be updated; 




transmitting the data to be updated and the target task to be updated to the mobile device over the network for confirmation by a user associated with the mobile device, and in response to a confirmation received from the mobile device, transmitting a database update command to the task database system to update one or more fields of the target task based on the data to be updated.


Claims 2-9 of the current application do not correspond to any claims in ‘496.
Claims 11-17 of the current application do not correspond to any claims in ‘496.
Claims 19-22 of the current application do not correspond to any claims in ‘496.
Allowable Subject Matter
Claims 1-22 would be allowed provided the Double Patenting Rejection is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664